UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2212



HADDAS FISSEHA,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-478-288)


Submitted:   June 23, 2004                 Decided:   July 23, 2004


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steven A. Morley, MORLEY, SURIN & GRIFFIN, P.C., Philadelphia,
Pennsylvania, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Francesco Isgro, Senior Litigation Counsel, Allen W.
Hausman, Senior Litigation Counsel, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Haddas     Fisseha,    a   native    and    citizen    of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       affirming,     without    opinion,       the   immigration

judge’s order denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

              In   her   petition    for    review,      Fisseha   challenges     the

immigration judge’s determination that she failed to establish her

eligibility for asylum.             To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence [s]he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                         We have

reviewed the evidence of record and conclude that Fisseha fails to

show that the evidence compels a contrary result.                  Accordingly, we

cannot grant the relief that she seeks.

              We deny the petition for review. We also deny Fisseha’s

motion for a stay of voluntary departure nunc pro tunc.                           See

Ngarurih v. Ashcroft, ___ F.3d ___, 2004 WL 1277041, at *10 (4th

Cir. June 10, 2004).           We dispense with oral argument because the

facts   and    legal     contentions     are   adequately     presented      in   the

materials     before     the    court    and   argument     would    not    aid   the

decisional process.



                                                                   PETITION DENIED



                                           - 2 -